Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					 DETAILED ACTION
					 CLAIM OBJECTION
	The structures of claims 1 and 8 recite “R1”, R2”, R3” and “R7”, but definitions recite “R1 – R6” and “R7” and thus claims 1 and 8 are objected.  Consistency would be needed.
				   SPECIFICATION OBJECTION
	Insertion of continuing data of PCT and Great Britain Priority documents at beginning of the specification is needed.  Submission of a whole paragraph would be needed.
					    REJECTION 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The recited “R is one or more” of claims 1 and 8 is indefinite since it is unclear how the oxygen atom would be bonded to multiple functional groups/substituents.  Other claims depend on the indefinite claims are also indefinite.
A third structure of claim 9 recited “R” which would lack an antecedent basis in claim 1 in which “R2” is recited.  The structure in [0050] of specification of the instant publication US 2020/0299485 A1 has the same issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Birkett et al (US 8,481,659) in view of 5-page brochure for 1,2,3,4-Tetrahydro-benzo[h]quinolin-3-ol (CAS 5423-67-6) by Santa Cruz Biotechnology, Inc. and Watanabe et al (US 3,651,036).
Birkett et al teach anaerobic curable compositions comprising a cure accelerators such as tetrahydroquinoline derivatives, a hydroperoxide, a co- accelerators such as triazine or ethanolamine and a stabilizer such as benzoquinone or ethylene diamine tetraacetic acid in examples and claims 1-10.

The 1,2,3,4-Tetrahydro-benzo[h]quinolin-3-ol is known and has a designation of CAS 5423-67-6 as seen in the attached 5-page brochure.
Watanabe et al teach anaerobic curable compositions comprising a cure accelerators such as 1,2,3,4-tetrahydroquinoline in example 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a derivative of tetrahydroquinoline such as the 1,2,3,4-Tetrahydro-benzo[h]quinolin-3-ol taught by the brochure in Birkett et al since Birkett et al teach derivatives of tetrahydroquinoline as a cure accelerators for anaerobic curable compositions and since other derivatives of tetrahydroquinoline such as the Tetrahydro-benzo[h]quinolin-3-ol would be expected to yield similar results and since a core 1,2,3,4-tetrahydroquinoline would be expected to play a major role as the cure accelerator sinc the 1,2,3,4-tetrahydroquinoline without any modification is also known as the cure accelerators for anaerobic curable compositions as taught by Watanabe et al absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/May 3, 20 21                                                       /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762